206 Pa. Superior Ct. 446 (1965)
Commonwealth ex rel. Traeger, Appellant,
v.
Ritting.
Superior Court of Pennsylvania.
Argued September 17, 1965.
October 15, 1965.
Before ERVIN, P.J., WRIGHT, WATKINS, MONTGOMERY, JACOBS, and HOFFMAN, JJ. (FLOOD, J., absent).
*447 William F. Fox, with him Fox, Differ, DiGiacomo & Lowe, for appellant.
John P. Yatsko, with him Herman Weber, Jr., and Fitzgerald & Yatsko, for appellee.
OPINION PER CURIAM, October 15, 1965:
The order of the Court of Common Pleas of Montgomery County is affirmed on the opinion of Judge J. WILLIAM DITTER, JR., for the court below, reported at 37 Pa. D. & C. 2d 515.